Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment received 12/22/2017.
2.	Claims 1-20 are pending in the application. Claims 1, 19, and 20 are independent claims. 
3.	The rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more has been withdrawn pursuant to applicant’s amendments. Further, the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Dirac in view of Parker have been withdrawn pursuant to applicant’s amendments. 




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibiansky et al., PGPub. 2016/0110657 filed (10/14/2015).
In reference to independent claim 1, Gibiansky teaches:
	receiving, by a processing system including at least a processor, a data processing task from a user device (Gibiansky, para [0105, 0106] User interface allows a user to enter a data processing task related to a model that would detect spam in email messages. 
	determining, by the processor system, a plurality of sub-task of the data processing task (Gibiansky, para [0105-0108, 0110] the system formats the commands into specific sub-tasks that may include constraints, tuning parameters, number/type of machine learning model. The additional information received is being interpreted as ‘determined plurality of sub-tasks of the task’ that is related to the processing task data. 
	determining, by the processing system, a plurality of machine learning models for performing the plurality of sub-tasks (Gibiansky, para [0074, 0106-0107] Given the command, the system decides which model to select thus determining a plurality of models (SVM or GBM) based on the task and additional data (i.e. sub-task). The plurality of models are considered candidate solutions based on the data received.
	arranging, by the processor system, the plurality of machine learning models into a plurality of candidate solutions, wherein each of the plurality of candidate solutions is capable of performing the data processing task (Gibiansky, para [0106-0107] Given the command, the system decides which model to select thus determining a plurality of models (SVM or GBM) based on the task and additional data (i.e. sub-task). The plurality of models are considered candidate solutions based on the data received. 

evaluating, by the processing system, the plurality of candidate solutions using a test data set, wherein the evaluating comprises applying the test data set to the plurality of candidate solutions and obtaining measures of a plurality of performance metrics for each of the plurality of candidate solutions in response to the applying, wherein each of the plurality of candidate solutions is implemented via the processing system; (See Gibiansky, para [0106-0107]) utilizing test data with each of the plurality of models wherein the test data is used to evaluate and determine measure of fitness, best accuracy, etc. related to the candidate models.
	providing, by the processing system, at least one of the plurality of candidate solutions to the user device, wherein the at least one of the plurality of candidate solutions is selected based upon measures of the plurality of performance metrics (Gibiansky, para [0106-0108 and figure 8]) The system identifies the best model and displays said best model to the user. Firgure 8 illustrates an option to view a plurality of the candidate solutions based upon the measures received through evaluation.
In reference to dependent claim 2, Gibiansky teaches:
	Wherein the plurality of candidate solutions comprises a plurality of combinations of the plurality of machine learning models (Gibiansky, para. [0106]) the user may be presented with the option to view the top K performing machine learning method and parameter configuration combinations observed.  
In reference to dependent claim 3, Gibiansky teaches:
	Wherein the test data is provided by the user device (Gibiansky, para. [0104]) The training data, i.e. emails with labels, may be denoted as ‘Spam Training’, and it’s labels as ‘Spam labels”. The unlabeled emails are denoted as ‘spam testing’ and are received from the user device. 



In reference to dependent claim 4, Gibiansky teaches:
	Wherein the plurality of performance metrics is provided by the user device (Gibiansky, para. [0108, 0109]) besides specifying the data, a user can also control the tuning process by setting a scoring measure of fitness, defining minimum and maximum, and step size. 
In reference to dependent claim 5, Gibiansky teaches:
	Calculating measures of sub-task performance metrics for each of the plurality of machine learning models for a respective one of the plurality of sub-tasks (See Gibiansky, para [0106-0107]) utilizing test data with each of the plurality of models wherein the test data is used to evaluate and determine measure of fitness, best accuracy, etc. related to the candidate models.
In reference to dependent claim 6, Gibiansky teaches:
	Calculating the measures of the plurality of performance metrics for each of the plurality of candidate solutions based upon the measures of sub-task performance metrics (See Gibiansky, para [0106-0107]) utilizing test data with each of the plurality of models wherein the test data is used to evaluate and determine measure of fitness, best accuracy, etc. related to the candidate models. (Gibiansky, para [0106-0108 and figure 8]) The system identifies the best model and displays said best model to the user. Firgure 8 illustrates an option to view a plurality of the candidate solutions based upon the measures received through evaluation.
In reference to dependent claim 7, Gibiansky teaches:
	Wherein the determining the plurality of sub-tasks of the data processing task is based upon at least one of: an instruction from the user device; or a known arrangement of the plurality of sub-tasks for the data processing task (Gibiansky, para [0105-0108, 0110] the system formats the commands into specific sub-tasks that may include constraints, tuning parameters, number/type of machine learning model. The additional information received is being interpreted as ‘determined plurality of sub-tasks of the task’ that is related to the processing task data. 
In reference to dependent claim 8, Gibiansky teaches:
	Wherein the determining the plurality of machine learning models for performing the plurality of sub-tasks is based upon a database of machine learning models and associated functions, wherein the associated functions are mapped to the plurality of sub-tasks (Gibiansky, para. [0074,]) determining, based on the received data, user input, or other means that the user’s problem is one of classification is thus used to map to specific machine learning models for carrying out classification. 
In reference to dependent claim 9, Gibiansky teaches:
	Wherein the determining the plurality of machine learning models comprises: screening the plurality of machine learning models for compliance with at least one of: a cost, an availability for local execution….(Gibiansky, para. [0106, 0094]) examples of measures of fitness include but are not limited to error rate, time cost, etc.
In reference to dependent claim 10, Gibiansky teaches:
	Wherein the plurality of machine learning models is uploaded to the database by a plurality of different vendors (Gibiansky, para. [0105]) other models that perform classification, ranking, and regression may be built into the system. 
In reference to dependent claim 11, Gibiansky teaches:
	Wherein the database of machine learning models includes ranking of machine learning models for each of a plurality of functions, wherein the ranking is based upon the measures of at least one of the performance metrics for at least one general test data set (Gibiansky, para. [figure 8]) illustrates a top 5 best models to view that are based on the performance metrics calculated for each. 
In reference to dependent claim 15, Gibiansky teaches:
	Receiving a selection of the solution from the user device; and applying the solution to a data set via a network-based system (Gibiansky, para. [0106]) system outputs the predicted labels for the 
In reference to dependent claim 16, gibiansky teaches:
	Receiving a selection of the solution from the user device; and providing a plurality of machine learning models comprising the solution to the user device (Gibiansky, para. [0106]) system outputs the predicted labels for the training and/or test data and the best model for presentation to the user and/or for implantation in a production environment.
In reference to dependent claim 17, Gibiansky teaches:
	Wherein the plurality of performance metrics includes: a runtime; a processor utilization; a memory utilization; a training time; an accuracy; or a latency (See Gibiansky, para [0106-0107]) utilizing test data with each of the plurality of models wherein the test data is used to evaluate and determine measure of fitness, best accuracy, etc. related to the candidate models.
In reference to dependent claim 18, Gibiansky teaches:
	Providing a recommendation of the plurality of sub-tasks to the user device; and receiving a selection of the plurality of sub-tasks from the user device (Gibiansky, para. [0110 and figure 6]) the reference provides a user with sub-tasks as they relate to the task to complete and allows a user to select specific optional information as it relates to the sub-task. 
In reference to independent claim 19 and 20, the claims recite similar language found in independent claim 1. Therefore, the claims are rejected under similar rationale. 





Allowable Subject Matter
6.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
7.	Applicant’s arguments with respect to claims 1-11 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. More specifically, applicant included further details related to how the evaluating takes place with the plurality of candidate solutions. The changes required the examiner to perform a new search and thus make the rejection final. 




Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178